Case 3:18-cv-00271-RCJ-CBC Document 35 Filed 10/16/18 Page 1 of 9

b.\

@N\lG\V\-l>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
) Case #lB-cv-27 l- RCJ-CBC
MAC COSTAS, lndividually and on Behalf ) "
of All Others Similar|y Situated )
) VERIFIED PETITION FOR
Plaintiff(s), ) PERMISSION TO PRACTICE
) lN THIS CASE ONLY BY
vs. ) AT'I`ORNEY NOT ADMITTED
) TO TI-lE BAR OF TI-lIS COURT
ORMAT TECHNOLOG|ES, INC., ISAAC ) AND DES]GNAT[()N op
ANGEL, DORON BLACHAR ) LOCAL COUNSEL
Defendant(s). g
) FlLlNG FEE IS $250.00

 

DOUGLAS P- BAUMSTE[N , Petitioner, respectfully represents to the Court:

 

 

 

 

 

Giame of petitioner)
l. That Petitioner is an attorney at law and a member of the law firm of
WHITE & CASE LLP
(t`\rm name)
with offices at 1221 Avenue of the Americas `
(street address)
New York _ New York ' 10020 .
(city) (state) jzip code)
212-819-8200 _ dbaumstein@whitecase.com
(area code + telephone number) (Email address)
2. That Petitioner has been retained personally or as a member of the law firm by

Ormat Te¢h~» ll'l¢- » isaac A"B¢l» D°f°" Bla°h” to provide legal representation in connection with
[c|ient(s)]

the above-entitled case now pending before this Court.

Rev. $/16

 

 

Case 3:18-cv-00271-RCJ-CBC Document 35 Piled 10/16/18 Page 2 of 9

L»J

~OW\IO\U\-ld

10
11

13
14
15

17
18

20
21
22
23
24
25
26
27
28

 

3. That since F¢b"“a\'¥ 25» 1993 , Petitioner has been and presently is a
member in good standing of the bar oidtiit:iiighest Court of the State of New York
where Petitioner regularly practices law. Petitioner shall attach a certificate from isht:t:t)ate bar or
from the clerk of the supreme court or highest admitting court of each state, territory, or insular
possession of the United States in which the applicant has been admitted to practice law certifying
the applicant's membership therein is in good standing.

4. That Petitioner was admitted to practice before the following United States District
Courts, United States Circuit Courts oprpeal, the Supreme Court of the United States and Courts
of other States on the dates indicated for each, and that Petitioner is presently a member in good

standing of the bars of said Courts.

 

 

 

 

 

 

 

Court Date Adrnitted Bar Number
Southem District of New York September 14, 1999 DB 1948

Eastern District of Ncw York September 14, 1999
Court of Appeals for the Second Circuit Dccember 13, 2011
Court of Appeals for the Eleventh Circu it September 3, 2013
U.S. Supreme Court January 21, 2014

Bastern District of Wisconsin July 26, 2018
5. That there are or have been no disciplinary proceedings instituted against petitioner,

nor any suspension of any license, certiiicate or privilege to appear before any judicial, regulatory
or administrative body, or any resignation or termination in order to avoid disciplinary or

disbarment proceedings, except as described in detail below:

 

None.

 

 

2 R¢v. s/ls

Case 3:18-cv-00271-RC.J-CBC Document 35 Filed 10/16/18 Page 3 of 9

 

 

 

 

 

 

 

 

 

 

 

l 6. That Petitioner has never been denied admission to the State Bar of Nevada. (Give
2 particulars if ever denied admission):
3 iNone.
4
5
6 7. That Petitioner is a member of good standing in the following Bar Associations.
7 iNone.
8
9
10 8. Petitioner has filed application(s) to appear as counsel under Local Rule IA 1 1~2
1 l (rorm¢rly LR la 10-2) during the past three (3) years in the following matters: (sm¢ "non¢' ir no applications
12 Date of Application Cause Title of Court Was Application
Administrative Body Granted or
13 or Mr De_ni£d
14 None.
15
16
17
18
19 (If necessary, please attach a statement of additional applications)
20 9. Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21 State of Nevada with respect to the law of this state governing the conduct of attorneys to the same
22 extent as a member of the State Bar of Nevada.
23 10. Petitioner agrees to comply with the standards of professional conduct required of

24 the members of the bar of this court.
25 1 l. Petitioner has disclosed in writing to the client that the applicant is not admitted to

26 practice in this jurisdiction and that the client has consented to such representation
27

28 3 Rev. 5/16

 

 

 

Case 3:18-cv-00271-RCJ~CBC Document 35 Filed 10/16/18 Page 4 of 9

J`-L»JN

6

 

That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

l~`OR THE PURPOSES OF THIS CASE ONLY. `/%

Petitioner’s si 'nnvturc
sTA'rE or N'=w YOrk ) b

)
C.`.OUNTY OF New York )

Douglas P. Bauinstein , Petitioner, being first duly swoi'n, deposes and says:

That the foregoing statements are true. § y 0 /..--`

' _ ' l’elitioncr’s signature l
Sul)scribetl and sworn to betoi'e me this

/éi¢('i day of OC£O {0€/1 . 3 O/ g ' sANomi aaoueuro~

Notary Pubtlc State o| New

, Y rk
}jé/| /)u\ w c z o No.otBB$oww:l o
z . Of notified ln anna County

. 0
' Notai'y Publ ic or (_Il,e Court C°mm|ulon ewing s,pt_ m m n

DESIGNATION Ol"` RES]DENT ATTORNEY ADMIT'I`ED TO
THE BAR OF THIS COURT AND CONSENT THERETO.

Pui'suant to the requirements of the Local Rules of` Practicc for this Court, the Petitioner
believes it to bc in the best interests of the client(s) to designate M€mh€\\/ Ad'~liSOn
. (name ut` local counsel)
/\t'toi'ney at l.aw. member of the State ot`Nevada and previously admitted to practice before the
above-entitled Court as associate resident counsel in this action. The address and entail address of

said designated Nevada counsel is:

 

 

 

McDonald Cariino; 100 West Li'berty Street 10th Floor ,
(street addi'css)
Reno , Nevada , 89501
(citW (state) (zip code)
775-778-2000 _ inadclison@incdonalclcarano.com
(area code + telephone iiuinber) (Eniail address)

4 R¢v. s/io

 

Case 3:18-cv-00271-RCJ'CBC Document 35 Filed 10/16/18 Page 5 of 9

l By this designation the petitioner and undersigned ptirty(ies) agree that this designation constitutes
2 agreement and authorization for the designated resident admitted counsel to sign stipulations

3 binding on all of us.

4
5 APPO[NTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

6

7 'l`lie undersigned party(ies) appoint(s) Ma“l‘e“’ Addi$°" as

 

_ ' (name of local counsel)
8 liis/her/their Designated Resident Nevada Coiiiisel in this case.

 

 

 

 

 

 

9
,/
10 _.//
(paiiy’ ¢'s` ature)
l l M
HE:.\ main €»£¢N. own e€t. , coe admit
12 (type or print party nanie. tit|e)
13
(part_v's signature)
14
15
(type or print party name, titlc)
16
17 CONSENT OF DES[GNEE
'l`he undersignch hereby consents to serve as associate resident Nevada counsel in this case.
18
19 , `
eisen
20 Dcsignutcd Rcsidr!lit Nevada Counsel's signature
2 l 4201 maddison@mcdonaldcarano . com
Bar number lz"iniail address
22
23
APPROVED:
24
Datcd: this day of , 20 .
25
26
27

 

28 5 Rev. s/ia

 

 

Case 3118-CV-00271-RCJ-CBC Document 35 Filed 10/16/18 Page 6 019

UNlTEl) STATES DlSTRICT COURT
l)lSTRlCT OF NEVADA

 

MAC COSTAS, individually and on behalf of
all other similarly sittiated.

, _ No.: 3;18~cv-00271-RCJ-CBC
Plaintiffs,

V ,

CERT]FICATION OF DOUGLAS

oRMAT 'racr-iNoLoGiEs, rNc., isAAc BAUMSTE'N

ANGEL. and DORON BLACHAR

Dei`eiidants.

 

 

1, Douglas P. Baumstein, certify pursuant to LR IA 11-2(b)(3) that the following information

is true and cori'ect:

 

1. 1 am a partner of the law firm White & Case LLP, 1221 Avenue of the Americas, New

York, New Yoi‘k 10020. :

1\)

1 am a member in good standing in every jurisdiction in which 1 have been admitted to

practice

3. Attnched as Exhibit A is my Certificate of Good Standing to the Supreme Court for the
State of New York, Appellate Division, Second .ludicial Department. My other bar

admissions are to federal courts.

 

Subscribcd and sworn before me this /é’ VA day 01` c z b° i€*'¢%%§\g:%::;lg'$ ::l',‘“'e':‘:°°

csittosueto '0N
~ ~mi re mrs ‘¢tiqn¢i vision
__ ku/` `.~;nia visuqu

 

Case 3:18-cv-00271-RCJ-CBC Document 35 Filed 10/16/18 Page 7 of 9

EXHIBIT A

Case 3:18-cv-00271-RCJ-CBC Document 35 Filed 10/16/18 Page 8 of 9

 

Appellate Diuision of the Supreme Tonrt

of the State of Nem York
Second Indicial Departmeut

I. Aprilmme Agostino, Tlerk of the Appellate Diuision of the
Supreme Court ot the State of diem Uorlt, Second Iudicial Departmeut.
on her-cbg certitg that Bouglas Baul Baumstein

runs duty licensed and admitted to practice as an Attorueg and Connselor
-af-IEatu in all the courts ot the §tate. according to the laws of the State
and the court rules and orders, on the 25 th dan of Iiebrnm'g 19§8,
has dnlg taken and subscribed the oath of office prescribed bg law, has
been enrolled in the Kotl of Attoruegs and Tonnselors-at-Batu on tile iu
tug ottice, has dnlg registered with the administrative office of the
conrts. and according to the records ot this court is iu good standing as

an Attorneg and Totuiselor-at-Liatu.

In Bitneoo illllhereof. 31 have hereunto set
ing hand and affixed the seal of said
li\t.ipellate Diuisiou on ®ctober IJR. ZDIB.

44 WM,

Clerlt of the Court

 

